*553ORDER
By order dated March 21, 1996, the Court denied petitioner’s petition for a writ of certiorari to review the decision of the Court of Appeals in State v. Rucker, 319 S.C. 95, 459 S.E. (2d) 858 (Ct. App. 1995). Petitioner has now filed a petition for rehearing.
Rule 226, SCACR, provides for review of a decision of the Court of Appeals by a writ of certiorari. This rule does not contain any provision authorizing a petition for rehearing following the denial of a petition for a writ of certiorari by this Court. Indeed, the South Carolina Appellate Court Rules recognize the conclusiveness of the denial of a writ of certiorari by allowing the Court of Appeals to immediately send the remittitur to the lower court when the petition is denied. Rule 221(b), SCACR.
Nor do we believe that a petition for rehearing is authorized by either Rules 221(c) or 224(i), SCACR. Both of these revisions allow a petition for rehearing where a petition or motion has the effect of dismissing or finally deciding a party’s appeal. The denial of a petition for a writ of certiorari to the Court of Appeals does not dismiss or decide the underlying appeal; it simply determines that, as a matter of discretion, this Court does not desire to review the decision of the Court of Appeals.
We conclude that a petition for rehearing following the denial of a petition for a writ of certiorari to the Court of Appeals is not authorized by the South Carolina Appellate Court Rules. This is consistent with our longstanding policy of not *554entertaining petitions for rehearing in these cases. Accordingly, the petition for rehearing is dismissed.
IT IS SO ORDERED.
/s/ Ernest A. Finney. Jr.. C.J.
/s/ Jean H. Toal. J.
/s/ James E. Moore. J.
/S/ John H- Waller. Jr.. J.
/s/ E.C. Burnett. III. J.